department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years se t eo ra t tax_exempt_and_government_entities_division number release date date date dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date legend xx y z state a dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you were formed in state a as a business corporation but have requested classification as a tax exempt publicly_supported_organization under sec_501 and sec_509 of the code you are organized as a stock corporation with three shares of stock one each is issued to x y and z the founders of your organization you did not submit any stock certificates with your application and your articles of incorporation do not expressly prohibit the payment of dividends you stated that you chose this form of organization to show ownership and responsibility you indicate that no other shares of stock will be issued and the three shares hold all of the voting power in your financial statement you show transactions with owners accounts of x y and z these individuals are also your directors and officers you intend to limit the number of directors to founding members may serve until they are seventy-six additional directors are limited to serving five year terms until you have raised dollars your three your articles of incorporation state that your purpose is to engage in any lawful act or activity for which an organization under the laws of state a other than the banning business the trust company business or the practice of a professional permitted to be incorporated by corporation code in particular to support activities and endeavors that increase pollution free energy a cleaner environment and water sic your mission statement is to raise monies to promote and finance research prototype design and commercialization of pollution free energy processes sic you intend to make grants to inventors and entrepreneurs who are developing and patenting pollution free energy technologies however you have not developed any specific criteria or an application_for selecting those that will receive funds when asked to provide a description of how you will determine eligibility for your grants you replied the foundation was established to support and encouraged sic development of pollution free energy production by individuals or small organizations we felt there are a lot of potentially good ideas that can solve this critical problem inventors however run into problems finding funding for their projects in most cases our funding will be directed to initial research work on building small prototype units that demonstrate the technology to be developed our goal as a foundation is to promote thinking outside the box for clean energy production that inventors cannot find support for their projects at the early stages of development sic you have not provided any criteria or sample agreements setting out your requirements for_the_use_of funds publication requirements or handling of any intellectual_property generated by your grants you provided conflicting information about the status of intellectual_property generated by the activities you fund stating both that the intellectual_property will be owned by the inventor and that it will go into the public domain as the paperwork goes through the patent process you did not provide any financial information showing your expected sources of revenues and expenses you indicated that you will provide organization structuring accounting set-up and procedures engineering operations consulting etc and that you have provided similar services start-up counseling to an auto service company you stated that you request a portion of the funding you provide be returned to the foundation so that the work of the foundation can continue in the future pollution you stated that x y and z are eligible to receive funds from your organization that the only individuals who decide who receives funds are x y and z and that all of them will be able to vote on all grants including those in which one of the directors is a recipient you also indicated that you will use your funds to build an operating pilot plant based on the patent held by x y and z you stated that you do not intend to compensate any of your officers or directors at this time but did not indicate whether you will compensate them in the future x y and z have developed a patent related to generating power without causing sec_501 of the code provides an exemption from taxation for organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that in order to meet the organizational_test an organization's articles of organization including articles of incorporation must limit the purposes of the organization to one or more exempt purposes and ensure that the organization’s assets are dedicated to an exempt_purpose by requiring that the assets upon dissolution of the organization be distributed solely for exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations states that scientific organizations include organizations that carry out scientific research in the public interest sec_1_501_c_3_-1 provides that scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations will be regarded as carried on in the public interest if it is carried on for the purpose of obtaining scientific information that is published in a treatise thesis trade publication or in any other form that is available to the interested public sec_1_501_c_3_-1 of the regulations states in part that scientific research sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable for purposes of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable revproc_2008_9 2008_2_irb_258 provides that exempt status may be granted in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and also services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however it held that it had a significant non-exempt commercial purpose that was not incidental to the educational purpose and therefore was not entitled to be regarded as exempt in 74_tc_531 the court considered an adverse_ruling by the internal_revenue_service on an application_for exempt status as a church the court noted that the only voting members and directors of the organization were a husband and wife and their son who had no affiliation with any denomination or ecclesiastical body or other outside influence the applicant had declined to furnish some information and made answers to other inquires that were vague and uninformative on the basis of the record the court held that the applicant had not shown that no part of its net_earnings inure to the benefit of the family or that petitioner was not operated for the private benefit of the family in 823_f2d_1310 9th cir the court upheld the commissioner's revocation of exempt status and assessment of tax deficiencies because the organization allowed its assets to inure to the founder and his family the founder had unrestrained and unaccounted for access to some church funds and the church failed to prove that the funds were spent on behalf of the church 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court found that the actual purposes displayed in the administrative record supported the conclusion of the irs if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant in exploratory research inc v commissioner of internal revenue t c memo the court found that the petitioner had not submitted a substantially completed form_1023 and therefore was not entitled to relief from the court the petitioner did not provide any concrete standards criteria or procedures that it would use in selecting its planned projects the court was also unable to determine any concrete activity from other information such as budgets the court concluded that the petitioner had not provided sufficient information for the service to rule on exemption and therefore the petitioner had not exhausted its administrative remedies analysis exemption from federal income_taxation is not a right it is a matter of legislative grace that is strictly construed new dynamics supra the burden is on the applicant to prove that it is entitled to exempt status d an applicant must establish that it is organized and operated exclusively for exempt purposes and not for the private benefit of its creators designated individuals or organizations controlled by such private interests sec_1 c - d ii exclusively does not mean solely but no more than an insubstantial part of an organization's activities may further a non-exempt purpose better business bureau supra an applicant for exempt status must provide sufficient information for the service to make an informed decision the application must include details figures and documentation basic bible church supra exempt status may be granted in advance of an organization’s operations but its activities must be described in sufficient detail to permit a conclusion that the organization will clearly meet the requirements for exemption revproc_2008_9 supra if an applicant is asked to provide specific information about activities merely repeating the organization’s objectives is not sufficient exploratory research supra based on the information submitted you have failed to establish that you will conduct activities in furtherance of an exempt_purpose that no part of your net_earnings will inure to private individuals and that you will be operated for a public rather than a private interest no activities in furtherance of an exempt_purpose in order to qualify for tax exemption an organization must show that it is organized and in part to support activities and endeavors that operated exclusively for exempt purposes see sec_1_501_c_3_-1 your articles of incorporation state that your purpose is increases sic pollution free energy a cleaner environment and water you indicated that you will make grants to organizations and individuals who are working to develop this technology but did not provide the specific criteria you will use to award and monitor grants when asked to supply this information you merely repeated the objectives of your organization such a response does not provide the service with sufficient information to grant tax exemption exploratory research supra therefore you have not demonstrated that you are engaged in any activities that further an exempt_purpose commercial purpose in order to qualify for tax exemption an organization must show that it is organized and operated exclusively for exempt purposes see sec_1_501_c_3_-1 your mission statement indicates that you will aid individuals in the commercialization’ of their ideas in addition you stated that you have and will provide start-up counseling accounting and similar services you have not indicated whether you will charge for these services and you did not provide financial statements indicating your sources of revenue gaps in an application are resolved against the applicant new dynamics supra providing consulting services even if it is at cost to exempt_organizations is not an exempt_purpose it is a commercial purpose see revrul_72_369 providing these business services is not incidental to promoting scientific research therefore you have a substantial non-exempt purpose and do not qualify for tax exemption american institute for economic research v united_states private benefit sec_1_501_c_3_-1 of the regulations states that an organization cannot qualify for exemption if it is operated for private rather than public purposes in addition the regulation provides that the organization must demonstrate that it is not operated for the benefit - of private individuals such as its creator and his family where an organization is dominated by a small_group of individuals the potential for private benefit is greater see national association of american churches supra bubbling well church of universal love supra church of scientology supra you stated that you do not intend to compensate any of your officers or directors at this time but did not indicate whether you will compensate them in the future your three founding directors are not limited to a set term and can serve until they are seventy-six you do not intend to expand your board until you have generated significant revenues and the selection of directors will be controlled by x y and z because they own the only voting shares of stock based upon the facts presented x y and z have unfettered control_over your organization and its assets you have not established that your organization will not be operated for the benefit of x y and z therefore you have not met your burden to prove that you will be operated for public rather than private purposes consequently you are not eligible for exemption under sec_501 of the code private_inurement an organization will be denied exemption if any of its net_earnings inure to the benefit of private individuals sec_1_501_c_3_-1 even a small amount of inurement will prevent recognition of exemption x y and z are your incorporators they control the only shares of voting_stock and they are the only board members they have a personal_interest in your activities thus x y and z are private individuals within the meaning of sec_1 a - c of the regulations the payment of a dividend is per se inurement because it transfers the earnings_of a corporation to private individuals its shareholders consequently any corporation capable of paying dividends to its stockholders is not eligible for exemption because its earnings can inure to the benefit of private individuals your articles of incorporation do not prevent you from paying dividends and state law would allow you to pay dividends to your shareholders therefore you are capable of paying dividends and are not eligible for exemption in addition you plan to give grants to organizations and individuals and x y and z are eligible to receive these funds x y and z jointly hold a patent in your organization’s area_of_interest and one director has already submitted a request for funds x y and z decide who receives the money from your organization and may vote to grant funding even if they are the recipients of those funds this is an inherent conflict of interest and it is not clear how your adopted conflict of interest policy would prevent the resulting private benefit your organization does not maintain any other safeguards to prevent x y and z from using the organization's funds for their personal benefit in addition there are no restrictions on the transfer of shares of stock of your corporation this allows x y and z to transfer ownership of the organization and to profit from it in light of these facts you have not established that no part of your net_earnings will inure to the benefit of private individuals as a result you do not meet the requirements for tax exemption organizational_test sec_1_501_c_3_-1 of the regulations requires that a corporation’s articles of incorporation limit its purposes to those permitted by sec_501 of the code and that the assets of the organization be dedicated to exempt purposes the purposes clause in your articles of incorporation is inadequate because it does not restrict your activities solely to those permitted by sec_501 of the code in addition one of the powers conferred under the general business laws is the power to conduct business an organization that has the power to carry on substantial_business_activities cannot be said to be organized exclusively for exempt purposes within the scope of sec_501 your articles of incorporation do not restrict the payment of dividends to your shareholders or the transfer of the stock for value at any time or in lieu of dissolution this contravenes sec_1_501_c_3_-1 of the regulations which requires an organization's assets to be permanently dedicated to exempt purposes even on its face your dissolution clause is inadequate it does not require that your assets be distributed to an organization described in sec_501 of the code it names a specific organization but does not require that the organization be described in sec_501 at the time of your dissolution nor does it provide for an alternate means of disposing of your assets conclusion you have not established that you will operate in furtherance of an exempt_purpose described in sec_501 of the code you have not established that you are not operated primarily for non-exempt commercial purposes nor have you demonstrated that no part of your net profits will inure to the benefit of private individuals you have not established that you will be operated for public instead of private purposes in addition you are not organized exclusively for exempt purposes within the meaning of sec_501 because you are incorporated as a business corporation without the required restrictions on your activity and dissolution accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse determination action letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this if you fax your statement please call the person identified in the heading of this letter to letter confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
